Citation Nr: 1023896	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether a timely substantive appeal was received to the 
statement of the case dated in October 2004 pertaining to the 
issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1952.

As a threshold matter, the Veteran appeals an August 2005 RO 
letter determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, that he 
had not submitted a timely substantive appeal with respect to 
a June 2001 RO rating decision that denied entitlement to 
service connection for PTSD. 

As will be discussed at length below, the Board finds in 
today's decision that the Veteran, through his 
representative, did submit a timely substantive appeal with 
respect to the June 2001 RO rating decision that denied 
entitlement to service connection for PTSD.  Consequently, 
the Board finds that the current appeal for service 
connection for psychiatric disability to include PTSD arises 
from the June 2001 RO rating decision. 

Although the Veteran had on prior occasions been denied 
entitlement to service connection for schizophrenia, the 
Veteran's current claim on appeal has not been characterized 
by the Board as an attempt to reopen a previously denied 
claim for service connection for psychiatric disability.  The 
current claim is one for service connection for psychiatric 
disability to include PTSD, which involves adjudication under 
regulations unique to such claims; it is therefore a new 
claim to be adjudicated on the basis of criteria 
substantially different from those under which his past 
claims were denied.  See 38 C.F.R. § 3.304(f) (Direct service 
connection; wartime and peacetime-PTSD).  The Board 
therefore finds that the current claim of service connection 
for psychiatric disability to include PTSD is appropriately 
construed as an original claim, rather than as an attempt to 
reopen a previously denied claim for service connection for 
schizophrenia.  

The Veteran provided testimony at a March 2010 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2004 written statement received from the 
Veteran's representative included the words "APPELLATE 
DEFICIENCY, SOC REVIEW" in the subject line of the document; 
the statement was a direct response to the October 2004 
statement of the case, and explained specifically and clearly 
the Veteran's factual disputes with the statement of the 
case.  

2.  The Veteran is diagnosed with PTSD, which has been shown 
by competent medical evidence to be related to a corroborated 
in-service stressor.


CONCLUSIONS OF LAW

 1.  A timely substantive appeal as to the issue of 
entitlement to service connection for PTSD was received from 
the Veteran's representative in November 2004, in response to 
a statement of the case dated in October 2004.  38 U.S.C.A. 
§§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102 (2009); 
38 C.F.R. §§ 19.123(a), 19.129 (2009). 

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the matters on appeal.  Therefore, no further notice or 
development is needed with respect to these matters.


Timeliness of Appeal

In November 2000 the RO received from the Veteran a claim for 
service connection for PTSD.

In June 2001 the RO mailed notice to the Veteran that his 
claim for service connection for PTSD had been denied.

In March 2002 the RO received from the Veteran a timely 
notice of disagreement with the June 2001 RO rating decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, infra.  There is 
no dispute or question as to whether the notice of 
disagreement was timely filed.

On October 29, 2004, the RO completed a statement of the case 
on the issue of entitlement to service connection for PTSD.  

On November 2, 2004, the RO received from the Veteran's 
representative a written statement, the subject line of which 
reads "APPELLATE DEFICIENCY, SOC REVIEW."  (Bold and caps 
in original.)  In the body of the written statement, the 
Veteran's representative contended that the RO's statement of 
the case was incorrect insofar as it stated that the evidence 
in the Veteran's service personnel records were "indicative 
of a person who wanted to get [out] of his military 
obligation due to his family problems and learning 
disabilities," and further that the RO had not fulfilled the 
duty to assist insofar as the RO had relied upon the service 
department's descriptions of certain evidence, rather than 
obtaining the relevant service department records and 
associating them with the claims file.

A brief handwritten memo from the RO to the Veteran's 
representative (but not to the Veteran), dated November 15, 
2004, states as follows:

        I disagree with your 11/2/04 statement.
        The service department provided all the available 
records in their possession.  No additional development 
is warranted.

By letter dated November 19, 2004, the RO mailed the October 
29, 2004, statement of the case to the Veteran.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

38 C.F.R. § 20.202 (Substantive Appeal) provides as follows:

A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the 
necessary information... The Substantive Appeal 
should set out specific arguments relating to 
errors of fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being appealed.  
To the extent feasible, the argument should be 
related to specific items in the Statement of the 
Case.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether 
they raise issues on appeal... Proper completion and 
filing of a Substantive Appeal are the last actions 
the appellant needs to take to perfect an appeal. 

(Emphasis added.)

38 C.F.R. § 20.302, regarding time limits for filing appeals, 
provides in pertinent part as follows: 

(a) Notice of Disagreement...  [A] claimant, or his or 
her representative, must file a Notice of Disagreement 
with a determination by the agency or original 
jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final....

(b) Substantive appeal.  (1)  General... [A] Substantive 
Appeal must be filed within 60 days from the date that 
the agency or original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, 
whichever period ends later... 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In Ortiz v. Shinseki, 23 Vet. App. 353, 356 (2010), the Court 
of Appeals for Veterans Claims, after a detailed review of 
the statutory and regulatory history pertaining to the 
substantive appeal, held as follows:

Based on the language, history, and complete 
structure of the statute creating the Substantive 
Appeal procedure, it is clear that the statute 
must be interpreted as placing a burden on 
claimants to expand upon their initial 
disagreement with the RO decision by setting 
forth-however inartfully-a particular theory of 
error for the Board to decide.

In compliance with Ortiz, the Board finds that the November 
2, 2004, written statement from the Veteran's representative 
constitutes a substantive appeal received prior to 60 days 
after issuance of the statement of the case.  The 
representative's November 2, 2004, statement is a substantive 
appeal insofar as it asserted its subject line the words 
"APPELLATE DEFICIENCY, SOC REVIEW"; is a direct response to 
the statement of the case; and explains clearly and 
specifically the Veteran's representative's factual disputes 
with the statement of the case.  By including the words 
'appellate deficiency, SOC review' in the subject line it 
reasonably expresses the Veteran's intent to appeal his claim 
in response to the statement of the case, and the body of the 
representative's statement responds directly to the statement 
of the case and expands upon the Veteran's initial notice of 
disagreement.   See Ortiz v. Shinseki, 23 Vet. App. 353, 356 
(2010); 38 C.F.R. § 20.202.  

Moreover, while it has been held that the formality of 
perfecting an appeal to the Board is part of a "clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal," Roy v. Brown, 5 Vet. App. 554, 556 (1993), it has 
also been held that dismissal of an appeal for failure to 
file a substantive appeal is discretionary on the Board's 
part, as unlike the notice of disagreement, the filing of a 
substantive appeal is not jurisdictional. See Gomez v. 
Principi, 17 Vet. App. 369 (2003) (holding that the penalty 
of dismissal for failure to file a substantive appeal is 
expressly permissive); Beyrle v. Brown, 9 Vet. App. 24 
(1996); Rowell v. Principi, 4 Vet. App. 9 (1993).  In this 
case, even if the Board were to find that there is some room 
for argument as to whether the November 2, 2004, statement of 
the Veteran's representative was clear enough as to the 
Veteran's intention to continue his appeal, the Veteran's own 
correspondence received in April 2005, on a VA Form 9, left 
no doubt that the Veteran's intention was to continue his 
appeal rather than seek to reopen a previously denied claim.  
In sum, the actions of the Veteran's representative and the 
Veteran himself are much more of the nature in form and 
substance of an appeal in response to the statement of the 
case rather than an attempt to reopen a previously denied 
claim.

The Board need not address the Veteran's plausible contention 
that the RO never sent the statement of the case to his then-
current address, but that he was instead informed of issuance 
of the statement of the case no earlier than March or April 
2005, through the office of a Member of Congress, as 
evidenced by correspondence from Congress associated with the 
claims file.  The necessity of addressing the Veteran's 
contention in this regard is obviated by the Board's finding 
that correspondence received by the RO from the Veteran's 
representative on November 2, 2004, meets all criteria for a 
timely substantive appeal.

As discussed above, the November 2, 2004, statement of the 
Veteran's representative meets the substantive regulatory and 
legal requirements for a substantive appeal, and the 
Veteran's intent to continue and bases for his appeal to the 
Board are evident from a review of the claims file.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202(a); Ortiz, 23 
Vet. App. at 356.  This substantive appeal was received on 
November 2, 2004, after the Veteran's representative received 
a copy of the statement of the case, and prior to 60 days 
after the statement of the case was mailed to the Veteran, 
and was therefore timely.   See 38 C.F.R. § 20.302.  The 
appeal of the RO's June 2001 rating decision that denied 
entitlement to service connection for PTSD therefore falls 
within the Board's current jurisdiction.  See 38 U.S.C.A. 
§ 7105.  Accordingly, the merits of the claim will be 
addressed directly below.

Merits of the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   As the record does not show, nor 
does the Veteran contend that he participated in combat, the 
Board concludes that these provisions do not apply in this 
case.  

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record. A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See Gallegos v. Peake, 22 
Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 
(1999); 38 C.F.R. § 3.304(f)(4).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran entered active service in September 1951, at 
which time he was clinically evaluated by the service 
department as psychiatrically normal.  

Service personnel records reflect that the Veteran was absent 
without leave from January 6, 1952, to January 23, 1952, and 
as a result was restricted to the limits of Sheppard Air 
Force Base, Texas, for a period of thirty days.

In a March 1952 report of a special agent of the Air Force 
Office of Special Investigations (OSI), it was noted that the 
Veteran had reported in December 1951 that an officer at 
Sheppard Air Force Base had made "unnatural sex advances" 
toward him.  (Quotations added.)  The special agent reported 
that in February 1952 the Veteran said he again had visited 
the officer referred to in his first visit to the OSI, who 
again tried to make unnatural sex advances toward him, and 
that further, the officer was "playing with himself."  
(Quotations in original OSI special agent report).

In an extended March 1952 in-service neuropsychiatric 
evaluation, the Veteran was diagnosed as having a schizoid 
personality characterized by unsocial attitudes, 
seclusiveness, serious-mindedness, tendencies toward nomadism 
and eccentricity.  It was recommended that the Veteran appear 
before a Board of Officers with a view toward his separation 
from military service.  

An April 1952 Report of Proceedings of Board of Officers 
indicates that in the first part of December 1951 the Veteran 
made an accusation against a clergyman at the base that was 
investigated, and that by one person's testimony it was 
"pretty well determined that it was probably a figment of 
the imagination of the airman."  The Veteran was asked at 
the proceeding about several appearances he had made before 
the OSI.  The questioning of the Veteran and his testimony as 
to this point were vague.

Records of summary courts martial showed that the Veteran was 
gain absent without leave from June 10, 1952 to June 16, 
1952, and as a result was awarded confinement at hard labor 
for 18 days. 

At his September 1952 service discharge examination the 
Veteran was clinically evaluated as psychiatrically normal.   

The claims file reflects that the Veteran had an extensive 
history of post-service private treatment and 
institutionalization for psychiatric disability, often 
diagnosed as schizophrenia, beginning from about 1961 
forward.  He began to receive VA treatment for psychiatric 
disability in approximately 1996.

In an extended note of VA psychiatric treatment in November 
1996, the Veteran recounted in part that during service he 
was raped by a clergyman from whom he sought guidance with 
respect to marital problems.  The diagnoses rendered included 
rule out PTSD.

In an extended note of VA treatment in February 1998, it was 
indicated that the Veteran wanted his VA disability claim 
over as soon as possible because it disturbed him.  The 
Veteran was noted to state that the claim made him think 
about "the episode with the Priest" and that he was unable 
to sleep.  (Quotes in original VA treatment note.)  The claim 
pending before VA at that point in time was not for service 
connection for PTSD, but rather was for service connection 
for schizophrenia.  

In an extensive treatment note by a VA psychiatrist in 
February 2002, the Veteran's past history was reviewed at 
length and a mental status examination conducted.  The 
diagnosis was PTSD, related to service experience, including 
sexual trauma.  

In an annual VA treatment summary dated in April 2006, a VA 
treating psychologist wrote that the Veteran still 
experienced a full range of PTSD symptoms.  The Veteran was 
noted to have chronic PTSD.  In an August 2006 record of VA 
treatment, it is indicated that the Veteran was working on a 
trauma narrative from his incarceration following his sexual 
abuse by an Air Force clergyman.  In a November 2006 record 
of VA treatment, a treating psychologist wrote that the 
Veteran continued to report exacerbation of military trauma 
symptoms.

In a lengthily and detailed statement submitted in May 2007 
and at a March 2010 hearing before the undersigned, the 
Veteran provided oral and written testimony as to his 
experiences during active service, to include the claimed 
sexual assault by a military clergyman during active service.  
The undersigned found the Veteran's testimony to be generally 
credible and earnest, although somewhat unclear or 
unrealistic at times, and not consistent with his testimony 
and that of others contained in the records of a U.S. Air 
Force Board of Officers report in August 1952.  .  

The Board acknowledges that the events during service as 
documented in service department records associated with the 
claims file and as described by the Veteran are far more 
detailed than what is described above, and that what exactly 
occurred during service may forever be open to debate.  
However, the critical points for purposes of this appeal are 
that the Veteran now states that he was sexually assaulted by 
military clergyman in December 1951, during active service; 
that the undersigned and numerous treating clinicians have 
found him credible in this regard; and that there are 
multiple corroborating references to the claimed in-service 
sexual assault in contemporaneously prepared reports of 
service department investigations and proceedings.  Further, 
the subsequent deterioration in performance and disciplinary 
problems documented in the service personnel records, as well 
as the findings of VA clinicians that the evidence was 
consistent with sexual assault, are factors that the Board 
must consider in determining whether there is adequate 
corroboration of the claimed sexual assault.  See Gallegos v. 
Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(4).  
Resolving all doubt in favor of the Veteran, the Board finds 
that there is sufficient corroboration of the occurrence of 
the claimed in-service sexual assault upon him, as first 
referenced in multiple service department records prepared 
contemporaneously during active service. 

There are numerous diagnoses of PTSD by psychiatrists and 
psychologists attributing current PTSD to the claimed in-
service sexual assault. These diagnoses are of significant 
probative weight, as several of them are supported by 
extensive examinations, with reasonably accurate histories, 
and adequate rationales for the diagnoses of PTSD.  As 
discussed above, there is sufficient evidence to corroborate 
the claimed in-service sexual assault.  The criteria for 
service connection for PTSD based on a claim of in-service 
personal assault are therefore met.  See 38 C.F.R. 
§ 3.304(f).  Accordingly, entitlement to service connection 
for PTSD is warranted.


ORDER

A timely substantive appeal is found to have been received 
with respect to a statement of the case dated in October 2004 
that pertained to a June 2001 denial of the Veteran's claim 
for service connection for PTSD.

Entitlement to service connection for PTSD is granted.



____________________________________________
JOHN W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


